Citation Nr: 0517231	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 
1999 for the grant of service connection for hepatitis C.

2.  Entitlement to an increased disability rating for 
hepatitis C, currently evaluated as 60 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  Service in Vietnam is indicated by the 
evidence of record.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

In an August 2002 rating decision, the RO granted service 
connection for hepatitis C and assigned a 20 percent 
disability rating, effective from December 3, 1999.  The 
veteran disagreed with the rating assigned as well as with 
the effective date, and the appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
February 2003.  

Subsequently, in a March 2003 rating, the veteran's 
disability evaluation was increased to 60 percent, effective 
from December 3, 1999.  The veteran continued to express his 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

In connection with his appeal the veteran testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge in May 2005.  He accepted such hearing in 
lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) 
(2004).  A transcript of the hearing is associated with the 
veteran's VA claims folder.

Issues not on appeal

In an August 2003 rating decision the RO denied a claim of 
entitlement to spousal aid and attendance.  The veteran's 
spouse appealed that denial.  However, in an August 2004 
rating decision, the RO granted spousal aid and attendance.  
The appeal as to that issue has thus been rendered moot.  

In a December 2004 rating decision, the veteran was denied 
special monthly compensation based upon aid and attendance.  
The RO also denied the veteran's claims of entitlement to 
service connection for a skin disorder and for hypertension.  
To the Board's knowledge, the veteran has not disagreed with 
those decisions.  Accordingly, those issues are not within 
the Board's jurisdiction and they will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issue of entitlement to an increased rating for hepatitis 
C will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hepatitis was denied by VA rating 
decision in May 1970.  The veteran did not appeal that 
decision.

2.  The veteran filed an informal claim of entitlement to 
service connection for hepatitis C on September 16, 1999.  He 
filed a formal claim on December 3, 1999.  The veteran's 
claim was ultimately granted  


CONCLUSION OF LAW

An effective date for the grant of service connection for 
hepatitis C of September 16, 1999 is granted.  38 U.S.C.A. §§ 
5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 
3.155, 3.400(b) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date for 
grant of service connection for hepatitis C earlier than the 
currently assigned December 3, 1999.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that the 
VCAA is generally not applicable.

The veteran has not submitted or identified any additional 
evidence which would have a bearing on issue presented in 
this case, his entitlement to an earlier effective date for 
service connection for Hepatitis C.  Rather, he has referred 
to evidence and decisions already of record.  The Board has 
carefully reviewed the record and cannot detect any possible 
evidence outside of the record which would have a bearing on 
the effective date issue to be decided.  This issue can and 
must be decided based on the procedural history already 
contained in the record.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an outcome of this case, the VCAA is inapplicable for 
that reason. 
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice is not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  The 
pertinent facts are not in dispute.  The resolution of this 
issue is of necessity based upon evidence which is already in 
the claims folder.  The outcome of the case turns on whether 
the law and regulations permit an earlier effective date 
based on the date that the veteran filed his claims.  
Therefore, based on the Court's decision in Manning, the 
Board alternatively concludes that the veteran's claim is not 
subject to the provisions of the VCAA.  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the veteran has been accorded 
ample opportunity to present evidence and argument as 
required by due process in general.  See 38 C.F.R. § 3.103 
(2004).  The RO in fact notified the veteran of the evidence 
necessary to support his claim and assisted him in obtaining 
evidence.  Moreover, the veteran presented personal testimony 
at a videoconference hearing chaired by the undersigned 
Veterans Law Judge.  Accordingly, the Board will proceed with 
adjudication of the issue.




	(CONTINUED ON NEXT PAGE)


Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

The effective date for an award of service connection is the 
day after separation from service or date entitlement arose, 
if the claim is received within one year of separation from 
service, otherwise the general rule applies.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The veteran filed a claim of entitlement to service 
connection for hepatitis in December 1969, the month he left 
military service.  That claim was denied in a May 1970 RO 
rating decision.  The veteran did not appeal that decision, 
which became final in May 1971.  See 38 U.S.C.A. § 7105 (West 
2002).  

On September 16, 1999, the RO received a request from the 
veteran for information concerning the original rating 
decision awarding him service connection. On December 3, 
1999, the veteran submitted a VA Form 21-4138 [Statement in 
Support of Claim], with an attached medical opinion, 
requesting to establish service connection for Hepatitis C.  
In a June 2000 rating decision, the RO treated the claim as a 
request to reopen the previously denied claim of entitlement 
to service connection for hepatitis.  The request was denied 
based on the RO's determination that new and material 
evidence had not been submitted that was sufficient to reopen 
the claim.  

In August 2001, the RO received another claim of entitlement 
to service connection for hepatitis C.  In an August 2002 
rating decision, the RO granted service connection for 
hepatitis C, effective from December 3, 1999.  The veteran 
disagreed with the effective date.  

Analysis

The veteran has disputed the RO's assignment of December 3, 
1999 as the effective date for service connection of 
Hepatitis C.  His essential contention is that service 
connection for hepatitis C should be effective from 1969, 
when he left service and initially applied for service 
connection for hepatitis.  

Discussion

The pertinent facts in this case are not in dispute.  The 
veteran filed a claim for service connection for hepatitis 
immediately after leaving service in December 1969.  Service 
connection for hepatitis was denied on the basis that no 
current diagnosis was shown at that time.  The May 1970 
rating decision was not appealed and is final.  The veteran 
filed a formal claim for hepatitis C on  December 3, 1999.  
The RO ultimately granted the claim and assigned an effective 
date of December 3, 1999, the date the claim was received.  

As discussed above, the May 1970 RO rating decision is final.  
See 38 U.S.C.A. § 7105.  

The Board has examined communications from the veteran to the 
RO in an attempt to detect a claim, formal or informal, for 
service connection for hepatitis C prior to December 3, 1999.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].

Following the denial of service connection for hepatitis in 
May 1970, the first reference to a possible claim for 
hepatitis or hepatitis C from the veteran does not appear 
until September 1999.  In July 1998, the veteran filed a VA 
Form 21-526 claiming entitlement to service connection for 
several disabilities; however, neither hepatitis nor 
hepatitis C were mentioned.  A September 1998 VA skin 
disorders examination lists a history of hepatitis and 
hepatitis C.  However, no current diagnosis of hepatitis or 
hepatitis C was listed, nor was any intent expressed on the 
part of the veteran to apply for service connection for 
hepatitis or hepatitis C.  

In September 1999, the RO received a request from the veteran 
for copies of his records for his "service-connected 
condition" from 1970 to 1971, as well as a statement 
explaining why he was receiving those benefits and the 
disabilities he had at the time. The Board finds that this 
request, received within a year prior to the formal claim of 
entitlement to service connection for hepatitis C, and 
referring to "the disabilities I had at that time" 
reasonably raises the issue of entitlement to service 
connection for Hepatitis C, particularly when viewed in the 
context of the December 1999 formal claim.  That is, the 
veteran believed that he had Hepatitis C in 1969-70, and his 
communication to the RO in September 1999 was an attempt to 
articulate that he wished to be considered for service 
connection for that disability.  The September 16, 1999 
communication from the veteran to the RO is therefore 
considered by the Board to be an informal claim of 
entitlement to service connection for Hepatitis C.  See 
Buckley v. West, 12 Vet. App. 76, 81 (1998) [VA must 
adjudicate all issues reasonably raised from the veteran's 
pleadings].  The informal claim was perfected via the filing 
of the formal claim in December 1999.

The Board can identify no earlier active claim, either formal 
or informal, for entitlement to service connection for 
hepatitis C.  In that connection, the Board takes judicial 
notice that, at the time of the May 1970 RO rating decision, 
hepatitis C had not yet been isolated and medically 
classified as such, nor would it be until the 1980s.  The 
veteran did not, and could not, file a claim of entitlement 
for Hepatitis C in December 1969 because Hepatitis C did not 
then exist as a disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) [service connection presupposes a 
current diagnosis of the claimed disability].  The December 
1999 claim for hepatitis C thus constitutes a new and 
distinct claim.  See Ephraim v. Brown, 82 F.3d 399 (1996) [a 
claim based on the diagnosis of a new disorder starts a new 
claim when the new disorder had not been diagnosed and 
considered at the time of the prior denial.]  The holding in 
Ephraim precludes the assignment of an effective date based 
on the 1969 claim, as hepatitis C did not exist as such at 
the time of the May 1970 rating decision and service 
connection therefore was not raised by the veteran until 
1969.  

The Board therefore finds that September 16, 1999 is the 
appropriate effective date for the grant of service 
connection for hepatitis C.  

Possible CUE claim

The Board notes that since the veteran filed his notice of 
disagreement with the August 2002 rating decision, he has 
submitted extensive evidence in support of his claim.  This 
evidence consists of written argument, multiple copies of 
medical reports, and articles from medical journals and 
Internet sites discussing hepatitis C.  The Board has 
reviewed the evidence and argument submitted by the veteran.  
However, as has been discussed in the law and regulations 
section above the assignment of an effective for service 
connection date turns on the date the claim was received.  
None of the evidence which has been recently submitted by the 
veteran suggests the existence of a claim, not finally 
decided, which was filed with VA prior to 1999.  

To the extent that this evidence may have been submitted by 
the veteran in an attempt to contest the May 1970 rating 
decision, the Board has considered whether the veteran has 
thereby raised a claim of clear and unmistakable error (CUE) 
in the May 1970 RO rating decision.  See 38 C.F.R. § 3.105 
(2004).   However, the veteran has not pled with any degree 
of specificity any error of law or fact that allegedly 
occurred in May 1970, as required by law.  See Andre v. West, 
14 Vet. App. 7, 10 (2000).   The Board finds, therefore, that 
the veteran has not raised a valid claim of CUE in the May 
1970 RO rating decision.  

Moreover, the material submitted by the veteran in essence 
revolves around the natural history of Hepatitis C.  It 
appears that he veteran is disputing medical evidence and the 
RO's May 1970 conclusion that hepatitis did not exist at that 
time.  However, as a matter of law, a medical error or change 
in diagnosis cannot constitute CUE.  See Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  Medical personnel, whether they 
work for VA or the service department, are not adjudicators, 
and as such, cannot commit CUE.  See Henry v. Derwinski, 2 
Vet. App. 88, 90 (1992); see also Shockley v. West, 11 Vet. 
App. 208 (1998) [a claim of misdiagnosis could be interpreted 
as either assertion of failure to satisfy duty to assist or 
disagreement with weighing of facts, neither of which can be 
clear and unmistakable error)].  Similarly, an alteration in 
the diagnosis of a disability cannot give rise to CUE.  See 
Kronberg v. Brown, 4 Vet. App. 399, 401 (1993) [where new 
evidence resulting in a diagnosis of chronic mononucleosis 
was unavailable at the time of an initial application for 
benefits, Board's decision that there was no CUE in the 
original adjudication was not arbitrary, capricious or an 
abuse of discretion].

Thus, to the extent the veteran has alleged that the VA 
rating decision in 1970 contains CUE because it relied on an 
alleged misdiagnosis of the disability in the service medical 
records, such manifestly cannot be deemed to be CUE.  The 
Board cannot apply the benefit of hindsight [i.e. the 
ultimate diagnosis of hepatitis C in 1999] to the May 1970 
decision in determining whether CUE existed.  Cf. Russell v. 
Principi, 3 Vet. App. 310, 313- 14 (1992).

In short, the Board finds that the veteran has failed to 
raise a valid claim of CUE in the May 1970 rating decision.  
Accordingly, an earlier effective date cannot now be assigned 
based on CUE.  

Conclusion

The Board finds, therefore, that entitlement to an effective 
date of September 16, 1999 is warranted for the grant of 
service connection for hepatitis C.  

Additional comment

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny an earlier effective date for the grant of service 
connection for hepatitis C since he complained of symptoms of 
the disability since he left service.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this 
law to the pertinent facts.  As explained above, service 
connection is granted based on the filing of a claim, not on 
whether a disability may in fact have existed at some earlier 
point in time.  


ORDER

An effective date of September 16, 1999 for the award of 
service connection for hepatitis C is granted; to that 
extent, the appeal is allowed.


REMAND

2.  Entitlement to an increased disability rating for 
hepatitis C, currently evaluated as 60 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected hepatitis C.  In essence, he contends that 
the symptomatology associated with his hepatitis C is more 
severe than what is contemplated for a 60 percent rating.  

For reasons expressed immediately below, the Board believes 
that a remand for additional evidentiary development is 
required.

Reasons for remand

Current examination

The Board notes that the most recent VA examination with 
respect to the veteran's hepatitis C was conducted in June 
2002.  The primary purpose of that examination was to obtain 
an opinion with respect to whether the veteran's hepatitis C 
was related to his military service.  Moreover, during the 
May 2005 videoconference hearing, the veteran stated that his 
symptoms have increased.  The Board believes that a new 
examination, with the focus being on current symptomatology, 
is required.  See  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).
 see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) 
[VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].   

 Additional evidence

The RO obtained the veteran's VA outpatient treatment 
records, which are current through October 2004.  Those 
records are pertinent to the veteran's increased rating 
claim.  However, the most recent supplemental statement of 
the case (SSOC) with respect to this issue is dated March 
2003.  The veteran did not submit a waiver of initial RO 
adjudication of this material, and the RO did not in fact 
readjudicate the issue in light of the new evidence and did 
not issue an SSOC subsequent to its receipt.

The Board cannot consider additional evidence without first 
either remanding the case to the AOJ for initial 
consideration or obtaining the appellant's waiver.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be afforded a VA 
examination to evaluate his service-
connected hepatitis C.  The examiner is 
asked to review the claims folder in 
conjunction with the examination.  Any 
diagnostic testing deemed to be 
appropriate by the examiner should be 
completed.  In addition to providing an 
evaluation of the veteran's symptoms, the 
examiner is asked to state an opinion as 
to whether the symptoms attributable to 
hepatitis C are considered to be near 
constant, and whether they are considered 
to be debilitating.  A re[port of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder. 

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should review the evidence 
of record, including the additional 
evidence obtained since the March 2003 
SSOC, and readjudicate the veteran's 
claim of entitlement to increased 
disability ratings for service-connected 
hepatitis C.  If the claim remains 
denied, VBA should provide the veteran 
with a SSOC.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


